NOT FOR PUBLICATION                        FILED
                        UNITED STATES COURT OF APPEALS                       JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: WALLDESIGN, INC., a California              No.   18-60048
corporation,
                                                   BAP No. 17-1290
                   Debtor.

------------------------------                     MEMORANDUM*

FRANCOIS FRERES USA, INC.,

                   Appellant,

  v.

BRIAN WEISS, Liquidation Trustee,
Walldesign, Inc.,

                   Appellee.

                              Appeal from the Ninth Circuit
                               Bankruptcy Appellate Panel
                Kurtz, Faris, and Spraker, Bankruptcy Judges, Presiding

                                  Submitted June 11, 2019**

Before:        CANBY, GRABER, and MURGUIA, Circuit Judges.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Francois Freres USA, Inc. (“Freres”) appeals from the Bankruptcy Appellate

Panel’s (“BAP”) judgment affirming the bankruptcy court’s order denying

reconsideration of its order disallowing Freres’s unsecured claim in Walldesign,

Inc.’s bankruptcy case. We have jurisdiction under 28 U.S.C. § 158(d). We

review de novo BAP decisions and apply the same standard of review that the BAP

applied to the bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re

Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court did not abuse its discretion by denying Freres’s motion

for reconsideration because Freres failed to demonstrate any basis for relief. See

Fed. R. Bankr. P. 9024 (making Fed. R. Civ. P. 60 applicable to bankruptcy cases);

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 394–97

(1993) (discussing requirements for excusable neglect under Fed. R. Civ. P.

60(b)(1)); Zurich Am. Ins. Co. v. Int’l Fibercom, Inc. (In re Int’l Fibercom, Inc.),

503 F.3d 933, 940–41 (9th Cir. 2007) (discussing requirements for application of

“catch-all provision” of Fed. R. Civ. P. 60(b)(6)).

      To the extent Freres seeks to challenge the bankruptcy court’s order

disallowing Freres’s claim, we do not consider its contentions because the order is

outside the scope of this appeal. See 28 U.S.C. § 158(d) (court of appeals has

jurisdiction over appeals from BAP final judgments).

      AFFIRMED.


                                          2                                    18-60048